Citation Nr: 1736033	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-11 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of left upper extremity.

2.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2006 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an April 2013 rating decision, the RO awarded a 100 percent evaluation for the Veteran's acquired psychiatric disorder, effective September 20, 2008.  This represented a complete grant of the benefits sought on appeal.


FINDINGS OF FACT

1.  Prior to October 19, 2015, the Veteran's peripheral neuropathy of the left upper extremity was manifested by, at worst, moderate incomplete paralysis of the median nerve.

2.  From October 19, 2015, the Veteran's peripheral neuropathy of the left upper extremity was manifested by, at worst, moderate incomplete paralysis of all radicular groups.

3.  In a February 2011 rating decision, the RO assigned a 100 percent rating for the Veteran's acquired psychiatric disorder, effective September 20, 2008.  


CONCLUSIONS OF LAW

1.  Prior to October 19, 2015, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8512 (2016).

2. From October 19, 2015, the criteria for a disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8512.

3.  There remain no allegations of error of fact or law to be addressed by the Board, and the appeal of the issue of entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder is dismissed.  38 U.S.C.A. § 7105(d)(5) .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As such, the Veteran was not entitled to additional notice for his claim of entitlement to an increased initial rating for his peripheral neuropathy of the left upper extremity.
As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's VA medical records.  The record does contain some of the Veteran's service treatment records, but it appears that the Veteran's complete service treatment records were not available.  The Board notes that the Veteran's claims file does contain a formal finding illustrating the RO's efforts to secure these records, and finds that the RO has made the necessary attempts to acquire the Veteran's service treatment records. 

VA afforded the Veteran VA examinations in April 2008, September 2010, October 2011, and October 2015 to determine the severity of the Veteran's peripheral neuropathy of the left upper extremity.  The Board finds these reports adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
The Board concludes that no further assistance to the Veteran in developing the facts pertinent to these claims is required.


II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the issue is the initial disability evaluation assigned, VA must consider the medical evidence since the effective date of service connection as well as whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve, and provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.

Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular groups of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence.  See 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

III.  Facts 

VA treatment records from March 2009 indicate that the Veteran suffered from "weakness in the upper extremity, especially in the wrist extensors, due to an ulnar injury as well as possible median nerve injury[,]" and described the Veteran as experiencing a lack of feeling in the "thumb and next 2 fingers" of his left hand.  
An April 2009 VA examination to assess the Veteran's left wrist revealed that he suffered from "pain along the medial of the wrist," and decreased sensation in the thumb, index, and middle fingers of his left hand.  The Veteran also reported that he "frequently drops things," and that he experienced difficulty with fine manipulation of objects.  In a resulting report, the examiner recorded that the Veteran had normal wrist extension and flexion, but suffered from decreased soft touch sensation of his left index finger and middle finger.  The Veteran also experienced reduced grip strength (rated as 4 out of 5) and pinch strength (rated as 4 out of 5 for his left index and long fingers) associated with his left hand.  The examination report indicates that the Veteran suffered from left median neuropathy.  A July 2009 VA treatment record notes that the Veteran suffered from "significant paresthesias in the median nerve" of his left wrist, with decreased sensation in the thumb.   

A September 2010 VA examination to assess the severity of the Veteran's peripheral neuropathy of left upper extremity notes that the Veteran suffered from "pain along the medial aspect of the wrist," and decreased sensation in the thumb, index, and middle fingers of his left hand.  In a resulting report, the examiner recorded that the Veteran had normal wrist extension and flexion, but suffered from decreased soft touch sensation of his left index finger and middle finger.  The Veteran also experienced reduced grip strength.  

The results of an October 2011 VA examination indicate that the Veteran suffered from paralysis of the median nerve, affecting his left wrist.  The corresponding examination report reveals that the Veteran reported pain, paresthesia, and numbness.  The Veteran also experienced decreased wrist extension (rated as 4 out of 5), flexion (rated as 3 out of 5), and hand grasp strength (rated as 3 out of 5), with decreased soft touch sensation of his left thumb, index, and middle fingers.  The examiner responsible for the report opined that the Veteran suffered from "paralysis of the median nerve,' resulting in "severe" functional impairment.

An October 2015 VA examination of the Veteran's wrist indicates that the Veteran suffered from moderate intermittent pain, moderate numbness, and mild paresthesias and/or dysesthesias affecting his left wrist, with decreased grip strength (rated as 2 out of 5) and pinch strength (rated as 2 out of 5) affecting his fingers.  The Veteran also experienced decreased wrist extension (rated as 2 out of 5), muscle atrophy of the left wrist, and light touch sensation affecting his left fingers and forearm.  The corresponding examination report reveals that the Veteran suffered from mild incomplete paralysis of the left median nerve and moderate incomplete paralysis of the ulnar nerve.  The examiner opined that the Veteran "most likely" sufferers from combined median and ulnar neuropathy at the wrist and elbow level. 


IV.  Analysis

Acquired Psychiatric Disorder 

As noted above, in an April 2013 rating decision, the RO assigned a 100 percent evaluation to the Veteran's acquired psychiatric disorder, effective September 20, 2008.  This represented a complete grant of the benefits sought on appeal of this issue.

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).  As the Veteran's appeal of this issue has been granted in full, there is no outstanding error of fact or law alleged for the Board to address.  It follows that the appeal must be dismissed.  See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  


Left Upper Extremity Peripheral Neuropathy

The evidence of record indicates that, prior to October 19, 2015 (the date of the Veteran's most recent VA examination for this issue), Diagnostic Code 8515 was the most appropriate code to assess the severity of the Veteran's peripheral neuropathy of the left upper extremity, as the Veteran's peripheral neuropathy primarily affected his median nerve.  [The Board also notes that the Veteran's left side is his "minor" side for rating purposes.]
It appears that the Veteran suffered no more than moderate paralysis of the median nerve prior to October 19, 2015, and that he was entitled to no more than a 20 percent rating for his peripheral neuropathy of the left upper extremity during this period.  

The Board notes the July 2009 VA treatment record that described the Veteran as suffering from significant paresthesia of the left wrist, and October 2011 VA examination that described the Veteran as suffering from severe functional impairment.  As stated above, the use of such terminology by medical professionals should be considered, but is not dispositive of the issue at hand.  The Board finds that the preponderance of the medical evidence of record indicates that the Veteran's peripheral neuropathy of the left upper extremity warrants a rating of "moderate" under Diagnostic Code 8515.  See 38 C.F.R. §§ 4.2, 4.6.  Moreover, the "ulnar injury" diagnosis included in a March 2009 VA treatment record does not indicate that the Veteran was entitled to a rating under a different code (See Diagnostic Code 8513).  It is unclear whether the Veteran suffered an injury affecting his ulna bone or ulnar nerve, and the evidence of record does not indicate that the Veteran suffered from any compensable paralysis of the ulnar nerve prior to his October 2015 VA examination. 

The evidence of record does indicate that from October 19, 2015, Diagnostic Code 8513 was the most appropriate code to assess the severity of the Veteran's peripheral neuropathy of the left upper extremity.  This code provides the highest possible rating under the circumstances, best encapsulates the symptoms associated with the Veteran's peripheral neuropathy of the left upper extremity, and serves to avoid the prohibition on pyramiding.  See 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).

The October 2015 VA examination reveals that the Veteran's peripheral neuropathy of the left upper extremity more nearly approximates symptoms indicative of moderate paralysis affecting the median nerve and ulnar nerve.  Though the Veteran's symptoms appear to have increased during the period on appeal, the evidence of record does not indicate that the Veteran suffered from serve incomplete paralysis as contemplated by 38 C.F.R. § 4.124a.  The Veteran is entitled to a 30 percent rating for his peripheral neuropathy of the left upper extremity from October 19, 2015, and the Board declines to disturb the RO's rating of this disability.


ORDER

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity, prior to October 19, 2015, is denied.

Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity, from October 19, 2015, is denied.

The appeal of the issue of entitlement to an initial rating in excess of 50 percent for acquired psychiatric disorder is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


